             Case 5:18-cv-00817-XR Document 34 Filed 04/24/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                       CIVIL ACTION NO. 5:18-cv-00817-XR
                     Plaintiff

AND

JANE DOE

                     Plaintiff-Intervenor,

        v.

UNITED AIRLINES, INC.,

                     Defendant.


 JOINT AND AGREED MOTION TO STAY PROCEEDINGS PENDING MEDIATION,
     RESET INITIAL STATUS HEARING AND FOR AN EXPEDITED RULING

        Plaintiff Equal Employment Opportunity Commission (“EEOC”), Intervenor Jane Doe

(“Intervenor”), and Defendant UNITED AIRLINES, INC. (“United”), hereby jointly move this

Court to stay this litigation and extend all deadlines including resetting the initial status hearing

set for Thursday, April 25, while the parties pursue private mediation. The parties also request

an expedited ruling on this motion. In support of this motion, the parties state as follows:

        1.      Pursuant to the parties’ ADR Report and Scheduling Order, the parties have

exchanged settlement demands with Plaintiff and Intervenor serving their demand on April 8,

2019, and United responding on April 22, 2019.

        2.      The parties have agreed to jointly request that the Court stay proceedings until

they can exhaust these settlement discussions through the use of a mutually-agreeable private

mediator. The parties intend to schedule and attend private mediation within the next 30 to 45

days, if possible.



                                                   -1-
             Case 5:18-cv-00817-XR Document 34 Filed 04/24/19 Page 2 of 4



        3.      The parties believe that a stay of proceedings would be the most efficient use of

party and judicial resources, in that extensive and costly discovery, including extensive

electronically stored information (ESI) collection, review and production, is slated to be

conducted within the next 90 days, as well as oral depositions.

        4.      The stay of remaining dates and deadlines in these proceedings will allow the

parties an opportunity to attempt to settle this litigation without incurring any more fees and

costs than absolutely necessary; thereby conserving resources for all concerned, including the

Court, as much as possible.

        5.      In light of this motion, the parties also jointly request that the Court reset the

initial status hearing set for April 25, 2019 to a later date after the parties have had an

opportunity to mediate. The parties will report promptly to the Court after mediation on the

results of their efforts.

        WHEREFORE, Plaintiff EEOC, Intervenor Jane Doe, and Defendant United Airlines,

Inc., respectfully request that the Court stay the proceedings pending private mediation and

reschedule the initial status hearing presently set for April 25, 2019.




                                                 -2-
        Case 5:18-cv-00817-XR Document 34 Filed 04/24/19 Page 3 of 4




ATTORNEYS FOR DEFENDANT                      ATTORNEYS FOR PLAINTIFF


s/Ada W. Dolph______________________         s/Philip Moss (w/consent)______________
ADA W. DOLPH (admitted Pro Hac Vice)          PHILIP MOSS
E-Mail: adolph@seyfarth.com                   Trial Attorney
                                              Texas State Bar No. 24074764
SEYFARTH SHAW LLP                             E-Mail: philip.moss@eeoc.gov
233 S. Wacker Drive, Suite 8000
Chicago, Illinois 60606                      EQUAL EMPLOYMENT OPPORTUNITY
Telephone: (312) 460-5000                    COMMISSION
Facsimile: (312) 460-7000                    San Antonio Field Office
                                             5410 Fredericksburg Road, Suite 200
                                             San Antonio, Texas 78229-3555
KATHRYN C. PALAMOUNTAIN                      Telephone: (210) 281-7636
Texas State Bar No. 24061004                 Facsimile: (210) 281-7669
E-Mail: cpalamountain@seyfarth.com.
                                             ATTORNEY FOR INTERVENOR
SEYFARTH SHAW LLP                            JANE DOE
700 Milam Street, Suite 1400
Houston, Texas 77002-2812                    s/Colin Walsh (w/consent)__
Telephone: (713) 225-2300                    Robert J. Wiley*
Facsimile: (713) 225-2340                    Texas Bar No. 24013750
                                             Colin Walsh*
                                             Texas Bar No. 24079538
                                             *Board Certified in Labor and Employment
                                             Law by the Texas Board of Legal
                                             Specialization

                                             WILEY WALSH, P.C.
                                             1011 San Jacinto Blvd, Ste 401
                                             Austin, TX 78701
                                             Telephone: (512) 271-5527
                                             Facsimile: (512) 201-1263
                                             colin@wileywalsh.com




                                       -3-
              Case 5:18-cv-00817-XR Document 34 Filed 04/24/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 24, 2019, I caused a true and correct copy of the foregoing

document to be electronically filed with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to the following at their e-mail addresses on file with the

Court:

                   Robert A. Canino (robert.canino@eeoc.gov)
                   Edward Juarez (eduardo.juarez@eeoc.gov)
                   Philip Jonathan Moss (philip.moss@eeoc.gov)
                   U.S. Equal Employment Opportunity Commission
                   San Antonio Field Office
                   5410 Fredericksburg Road, Suite 200
                   San Antonio, Texas 78229-3555

                   Colin Walsh
                   WILEY WALSH, P.C.
                   1011 San Jacinto Blvd., Suite 401
                   Austin, Texas 78701


                                               s/Ada W. Dolph
                                               One of the Attorneys for
                                               UNITED AIRLINES, INC.

56399349v.2
